Citation Nr: 0211555	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  01-02 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury, status post total knee replacement, 
currently rated 30 percent disabling. 

2.  Entitlement to service connection for a low back 
disorder, to include lumbar degenerative joint and 
degenerative disc disease.  

3.  Entitlement to service connection for bowel incontinence, 
to include secondary to a back disorder.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

(The issues of entitlement to service connection for bladder 
incontinence, to include secondary to a back disorder; and 
what evaluation is warranted for a left knee disorder from 
July 6, 1998, will be the subject of a separate decision to 
be issued at a future date.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from February 1944 to March 
1946.

The appeal arises from the  rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In February 2002, the veteran testified before the 
undersigned.  At that hearing he re-asserted a claim of 
entitlement to service connection for a right ankle fracture 
secondary to his bilateral knee disorders.  This issue, 
however, is not currently developed and certified for 
appellate review.  Accordingly, it is referred to the RO for 
appropriate consideration.

The Board is undertaking additional development on the issues 
of entitlement to service connection for bladder incontinence 
secondary to a back disorder, and entitlement to an increased 
evaluation for a left knee disorder from July 6, 1998, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing those issues.


FINDINGS OF FACT

1.  The veteran's status post total right knee replacement, 
is manifested by severe painful motion and lower extremity 
weakness.  

2.  The veteran's degenerative lumbar osteoarthritis with 
degenerative disc disease was caused by his service-connected 
knee disorders. 

3.  The veteran's bowel incontinence was caused by his 
service-connected degenerative lumbar osteoarthritis with 
degenerative disc disease.

4.  The veteran is gainfully employed; his employment is more 
than marginal.  


CONCLUSIONS OF LAW

1.  The requirements for a disability rating of 60 percent, 
but no more, are met for status post total right knee 
replacement.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5055 (2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326).

2.  Degenerative lumbar osteoarthritis and disc disease, 
secondary to bilateral service-connected knee disorders, is 
warranted.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R. § 3.310 
(2001); 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).

3.  Service connection for bowel incontinence secondary to 
service-connected degenerative lumbar osteoarthritis and disc 
disease is warranted.  38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R. 
§ 3.310; 66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, 
in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).

4.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2001); 
66 Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in 
pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran is a licensed physician in the state of Alabama.

In June 1998, James R. Andrews, M.D., stated that he had 
treated the veteran's right knee for the prior 10 years.  He 
noted that the joint was injured in service, and that he had 
favored it since.  Consequently, cartilage had worn away, and 
considerable pain had developed.  Dr. Andrews stated that the 
veteran had had three right knee surgeries, a total knee 
replacement two years prior, and a partial replacement eight 
years before that.

At a February 1999 VA "joint" examination, the veteran's 
history of knee disability was noted, including a right knee 
total knee replacement.  The appellant reported that his left 
knee was "bad," and he offered multiple joint related 
complaints, including pain and weakness, and periods of joint 
pain flare-ups after he walked too much.  These symptoms were 
alleviated by non-steroidal anti-inflammatory drugs and heat.  
He reported sometimes using a cane, and being able to go to 
the office for half the day.  

Physical examination revealed moderately painful knee motion.  
There was no tenderness, redness, heat, abnormal motion, 
edema or effusion.  There was some slight instability, 
weakness, and slight guarding.  The appellant's gait was 
good, although he walked with a very slight limp favoring the 
right when not using a cane or other appliance.  Range of 
motion studies revealed extension to -3 degrees, and to 90 
degrees of flexion on the right.  Knee stability on range of 
motion was very good.  X-rays revealed a total right knee 
arthroplasty with intact hardware, and no evidence of 
loosening or infection.

In April 1999, Nascollah Eslami, M.D., noted a history of 
back and leg pain.  Physical examination revealed, in 
pertinent part, a limitation of bilateral knee motion.  The 
finding was that the veteran suffered from degenerative 
arthritis, with L5-S1 radiculopathy.  Based on the veteran's 
history and his own observations and examination, Dr. Eslami 
opined that the veteran's in-service injury may have led to a 
chain of events which contributed to his problem.  Dr. Eslami 
opined that the appellant was not employable.

In July 1999 Dr. Andrews stated that weight shifting caused 
by the appellant's knee disorders contributed to his low back 
pain, with arthritis, nerve pressure, leg pain, and loss of 
control.  Dr. Andrews also opined that the veteran could not 
work.

The veteran reported earning $100,000 in the 12 months prior 
to February 2000.  In June 2000, he revised this figure 
downward to $92,768.

At a June 2000 VA examination, the veteran reported back 
pain, and left leg numbness and pain for the prior 18 years, 
with significant worsening in the past five years.  He also 
reported developing bilateral foot drop which contributed to 
a problem falling.  He described using knee braces, cane, 
Silastic splints to sleep with, and a motorized scooter.  He 
also reported bladder and bowel  incontinence.  As a 
consequence of shifting his weight while standing and 
performing surgery he reported developing back pain, 
bilateral leg pain and numbness.  Bilateral lower extremity 
instability reportedly caused repeated falls.   He reported 
being able to walk approximately one-half block before onset 
of pain, numbness, and bilateral lower extremity weakness 
caused him to stop without an ability to resume.  He 
reportedly could not stand longer than ten to fifteen minutes 
due to pain, weakness, and back and leg numbness; and for the 
prior ten years he could not dance.  He reported that he 
still drove, but only short distances.  Occupationally, he 
had reduced his medical practice from a hundred patients per 
day to from two to eight per day. 

Pertinent physical examination revealed right knee operative 
scars.  Each knee exhibited a decreased range of motion with 
pain.  Rectal sphincter tone appeared decreased.  X-rays 
showed moderate lumbar degenerative joint disease; an old 
compression fracture at L1; residuals of a total right knee 
replacement, and moderate left knee degenerative joint 
disease.   The pertinent diagnosis was degenerative joint 
disease of the lumbar spine and knee.  The examiner opined 
that the veteran's back disorder was not proximally due to 
his knee disabilities.  The examiner did not diagnose bowel 
incontinence.

In October 2000, Bryan S. Givhan, M.D., opined that the 
veteran's back disorder rendered him unemployable.

A January 2001 private lumbar magnetic resonance imaging scan 
resulted in a diagnosis of moderate stenosis at L2-L3 with no 
evidence of lateralization.  

In April 2000 and January 2001 statements, Donald W. Autry, 
M.D., a private physician, stated that he had known the 
veteran for over 25 years and was aware of his knee problems 
due to an inservice right knee injury.  He opined that over 
the years the veteran's severe bilateral knee disorder had 
caused weight shifting while standing in surgery, and in 
turn, resulted in a spinal alignment shift at the pelvic 
girdle, and within the lower spine.  It also resulted in 
osteophyte formation and nerve pressure.  Dr. Autry opined 
that the veteran's back and leg pain, as well as a disc 
herniation, were the result of his right knee surgery.

In August 2001, the veteran underwent left total knee 
replacement due to degenerative arthritis due to a reported 
inability to work at the office or perform simple tasks due 
to progressively severe knee pain.  

In February 2002, Dr. Autry stated that he had worked with 
the veteran for 20 years, and witnessed him limping through 
the hospital for many years.  Dr. Autry recalled seeing the 
veteran lean on whatever was available and shifting weight 
when standing.  He reportedly was in obvious severe pain and 
Dr. Autry found that there was some back and knee weakness.  
X-rays of the veteran's knees "several years ago" showed 
each to be 70 percent disabled.  Dr. Autry stated that he 
performed the left knee replacement in August 2001 because 
could no longer tolerate the severe pain.  In examining the 
knee at the time of the procedure Dr. Autry saw then that the 
left knee was in horrible condition.  

Dr. Autry opined that the veteran developed arthritis of the 
back due to shifting weight and limping over 50 years.  He 
attributed the herniated lumbar discs to the appellant's 
repeated falls over the years.  Dr. Autry added that the 
veteran now could not stand or walk for 10 minutes due to 
severe knee and back pain and increased weakness.  Finally, 
Dr. Autry said that the veteran's back problems were caused 
by arthritis, falling, herniated and bulging discs, and 
spinal cord compression which led to sphincter incontinence.

In an undated statement Dr. Givhan found that the veteran's 
spinal arthritis, herniated and bulging discs, spinal cord 
compression, radiculopathy, foot drop, and fecal incontinence 
resulted from the original knee injury.  Specifically, the 
injury caused lumbar arthritis, disc disorders, and in turn, 
spinal cord compression and radiculopathy which lead to 
incontinence.

In February 2002, Dr. Givhan stated that he had spoken with 
the veteran over the prior four years about his back and leg 
pain, and weakness.  He noted that the veteran had limped 
favoring his right knee following an inservice injury.  The 
resulting excess weight on the left knee over the years, 
caused it to become very arthritic.  He opined that over many 
years the veteran's limping and shifting as a result of pain 
and instability resulted in back pain and severe arthritis.  
Dr. Givhan also noted that the veteran had disc bulging, and 
herniation with spinal chord compression due to these falls.  
Surgically the veteran had a history of bilateral surgical 
knee repairs over many years, with eventual bilateral total 
knee replacement.  

At his February 2002 hearing before the undersigned, the 
veteran testified that he was a licensed physician.  He 
testified that he had problems with his knees for the prior 
45 years with progressive worsening.  He added that he has 
not been able to walk a block for many years, and he held 
onto walls and rails all the time because of leg pain.  He 
reported that he could not walk through his medical office 
without pain.  He added that while he continued to perform 
daily physical therapy with an exercise bike and stretching, 
he was still severely limited in his movement.  He testified 
that his back disorder was caused by knee instability leading 
to multiple falling episodes, as well as, due to impaired 
body mechanics.  He testified to a 10-to-15-year history of 
bowel incontinence.  He testified that it was his 
professional opinion that it was at least as likely as not 
that his bowel incontinence was attributable to lower lumbar 
nerve impingement due to his low back disorder.

Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001).  Following the RO's 
determination of the veteran's claim, VA also issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The VCAA and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

The Board is satisfied that the facts relevant to these 
claims have been properly developed and there is no further 
action which should be undertaken to comply with the 
provisions of the VCAA or the implementing regulations.  An 
additional remand to afford the RO an opportunity to consider 
the claims in light of the implementing regulations would 
only serve to further delay resolution of the claims with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

It is possible that some private treatment records pertaining 
to the veteran are not in the claims folder.  Significantly, 
however, the appellant's treating physicians have each 
provided exhaustive and detailed opinions based on their own 
office records. Moreover, as the veteran is a trained 
physician, he has personally and competently testified as to 
the nature, extent and etiology of his disorders.  Hence, the 
Board finds that the opinions now of record provide 
sufficient medical evidence to afford a clear picture of the 
level of disability presented by his service-connected right 
knee disorder, as well as the etiology of the disorders for 
which service connection is claimed.  

The Board further finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to award service connection 
for back and bowel disorders, to award an increased 
evaluation for a right knee disorder, and to award a TDIU.  
The veteran further was provided adequate notice that VA 
would help him secure evidence in support of his claim if he 
identified that evidence.  Additionally, he was provided 
notice of, and he did report for, a VA examination to help 
determine the current nature, extent, and etiologies of the 
claimed disorders.  

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, to include the VA examination, revealed.  
Additionally, they provided notice of what the remaining 
evidence showed, including any evidence identified by the 
appellant.  Finally, these documents provided notice why this 
evidence was insufficient to grant the benefits sought on 
appeal, as well as notice that the appellant could still 
submit supporting evidence.  Thus, the appellant has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Service connection

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  Secondary service connection may be granted 
where the evidence shows that a chronic disability has been 
caused or aggravated by a service-connected disability.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In this case, the veteran is limiting his claim of 
entitlement to service connection for back and bowel 
disorders to theory of secondary entitlement.  He is not 
claiming that he incurred or aggravated a chronic back or 
bowel disorder while on active duty.  Accordingly, the Board 
will limit its analysis to the question of entitlement to 
secondary service connection.

In this regard, a VA examiner in June 2000 opined that the 
appellant's back disorder was a consequence of degenerative 
osteoarthritis which was not due to his service connected 
knee disorders.  Moreover, this examiner did not find that 
the veteran suffered from a bowel disorder.

In contrast, several treating physicians have opined that the 
appellant's back disorder is directly related to his service 
connected knee disorders.  As support for these opinions, the 
examiners note that the veteran suffers from severe 
osteoarthritis in each knee joint.  Further, they base their 
professional opinion based on years of personal observation 
during which time they viewed the veteran limping, and 
engaging in weight bearing/weight shifting habits which, in 
their best medical judgment, directly led to the development 
of lumbar osteoarthritis, herniated discs, and radiculopathy.  

In the Board's opinion the statements from the private 
providers, as well as the veteran's own testimony 
preponderate against the opinion provided by the VA examiner.  
Simply put, the years of personal observation, and the 
combined professional expertise presented, outweigh the 
single opinion provided by an examiner who only examined the 
appellant on a single occasion.  Hence, service connection 
for lumbar degenerative osteoarthritis, with degenerative 
disc disease is granted.

In light of the grant of service connection for a back 
disorder, and in light of the statements from Brian Givhan, 
M.D., and Donald W. Autry, M.D., the Board finds that the 
appellant does suffer from occasional fecal incontinence 
which is related to the service connected back disorder.  
These opinions, and the veteran's personal testimony, 
outweigh the contrary opinion offered by the VA examiner.  
Thus, service connection for fecal incontinence is granted.

Increased evaluations

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  In evaluating service-
connected disabilities, VA attempts to determine the extent 
to which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2001).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints and the rating is based on limitation of motion, 
the Board must consider an increased schedular rating based 
on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  
38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The veteran's total right knee replacement is evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5055, which provides a 
minimum 30 percent rating.  Intermediate degrees of residual 
weakness, pain, or limitation of motion, residuals of a total 
knee replacement are to be rated by analogy to Codes 5256, 
ankylosis of the knee; 5261, limitation of extension; and 
5262, impairment of the tibia and fibula.  A 60 percent 
rating, requires evidence of chronic residuals consisting of 
severe painful motion or weakness in the affected extremity.  
A total evaluation of 100 percent is given for the period of 
one-year following prosthetic replacement of the knee joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5055.

With respect to the veteran's right knee, the record shows 
that despite undergoing a total knee replacement the 
appellant continues to suffer from severe pain, restricted 
motion, numbness, weakness, and instability.  He must use 
crutches or other assistive devices for ambulation.  Further, 
standing for periods in excess of 10 minutes is precluded.  
Consequently, after resolving reasonable doubt in the 
veteran's favor, the Board finds that a 60 percent evaluation 
is warranted for his right knee disorder.  A higher rating 
requires evidence of a leg amputation at the upper third of 
the thigh, one third the distance from the perineum to the 
knee joint when measured from the perineum.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5161 (2001).

TDIU

When clear and convincing evidence shows that a veteran is 
employed in a substantially gainful occupation, that is, one 
that provides annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that he actually works, such employment constitutes, 
as a matter of law, a substantially gainful occupation and 
thus "actual employability."  Faust v. West, 13 Vet. App. 
342, 355 (2000).

In this case, the Board acknowledges that several physicians 
have opined that the veteran cannot work.  Still, the record 
shows that in 2000 he reported earning more than $90,000.  
Moreover, at his February 2002 hearing before the 
undersigned, the appellant testified that he earned more than 
$10,000 in 2001.  As the poverty threshold for one person was 
raised to $8,501 per annum in 2000, see 65 Fed.Reg. 79160 
(2001), the veteran's earnings show continued employability.  
As such a TDIU must be denied.



ORDER

A 60 percent evaluation for residuals of a total right knee 
replacement is granted, subject to the laws and regulations 
governing an award of monetary benefits.

Service connection for bowel incontinence, and for 
degenerative lumbar osteoarthritis and disc disease, is 
granted.  Each disorder is service connected secondary to the 
veteran's bilateral knee disorders.

A total rating based on individual unemployability due to 
service-connected disability (TDIU) is denied.   


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

